DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 2/1/21.  As directed by the amendment, claims 1, 2, 4 and 6 have been amended; claim 7 has been cancelled, and claim 9 has been added.  Claims 1-6, 8 and 9 are pending in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the limitation  “…the gait analysis includes a weight transfer trajectory indicates how a center of mass of the individual travels on the foot during the individual's ambulation, and the individual's weight transfer trajectory is configured to determine the structure of the shock absorbing layer…”, renders the claim indefinite because it is unclear what structural element is disclosed by the phrase and what the applicant intends to claim as the invention.  In order to determine the structure being claimed, one must perform analysis/specific method steps.  It appears the applicant is trying to include a method steps in a product claim.  Its unclear what structure is used to perform this method step.  All structural elements of the invention must be clearly identified and positively recited in the claim language.  For purposes of examination we will be interpreting this limitation as an intended use limitation. 
Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9, as best can be understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Walborn US 2015/0075030 (hereinafter Walborn) in view of Grim US 5329705 (herein after Grim).

Regarding claim 1, as best can be understood, Walborn discloses an orthopedic insole (Abstract) comprising at least one strength layer (paragraph 0047) and at least one shock absorbing layer, wherein the strength layer (204, 206, 208) is relatively rigid (paragraph 0058) and comprises a heel portion and an arch portion (as seen in annotated Figure 4), and the shock absorbing layer comprises a plurality of shock absorbing cells (216, as seen in annotated Figures 4, 6 and 7), and gait analysis of the individual is configured to determine a structure of the shock absorbing cells (216) wherein the gait analysis includes a weight transfer trajectory indicates how a center of mass of the individual travels on the foot during the individual's ambulation, and the individual's weight transfer trajectory is configured to determine the structure of the shock absorbing layer.  


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shock absorbing cells.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Strength layer)][AltContent: textbox (Shock absorbing layer.)]
    PNG
    media_image1.png
    365
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    711
    657
    media_image2.png
    Greyscale

However, Walborn is silent to the insole being contoured to fit a plantar or bottom surface of a foot of an individual to provide arch support. 

Grim discloses the insole being contoured to fit a plantar or bottom surface of a foot of an individual to provide arch support (as best seen in Figures 2 and 3).





[AltContent: textbox (Arch support area)]
[AltContent: arrow][AltContent: arrow]

    PNG
    media_image3.png
    737
    411
    media_image3.png
    Greyscale

A recitation of “intended use” and/or “functional language” must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The limitation “…the gait analysis includes a weight transfer trajectory indicates how a center of mass of the individual travels on the foot during the individual's ambulation, and the individual's weight transfer trajectory is configured to determine the structure of the shock absorbing layer…”, is an intended use limitation.  Intended use recitations carry little patentable weight as the application is examined as an apparatus with its structural limitations not its intended use since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  It is understood that if the prior art structure is capable of performing the intended use, or function then it meets the claim limitation. 
In order to determine the structure being claimed, one must perform analysis/specific method steps.  It appears the applicant is trying to include a method steps in a product claim.  Its unclear what structure is used to perform this method step.  For purposes of examination we will be interpreting this limitation as an intended use limitation.
In the instant case Walborn and Grim teach that the structure of the claimed orthopedic insole would be capable of functioning as required. The combined references teach an orthotic sole having a shock absorbing layer that is capable of being modified, customized or tailored in such a manner based on the requirements of the wearer.  Therefore the combined references would be capable of manipulation or modification to determine the structure of the shock absorbing layer based on how someone transfers their weight during ambulation and the specific needs of the wearer while walking.
The teachings of Walborn and the teachings of Grim are combinable because they are concerned with the same field of endeavor footwear insoles.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insole of Walborn by constructing the insole being contoured as taught by Grim in order to provide better support and comfort to the wearer.
Regarding claim 2, , the modified insole of the combined references discloses a formable soft material (paragraph 0062 of Walborn), configured to support the individual’s foot to obtain a contour of the individual’s foot (as seen in annotated Figure 3 of Grim), and the strength layer (paragraph 0047 and 008 of Walborn) is made according to the contour (as best seen in Figure 3 of Grim)of a soft material (paragraph 0058 of Walborn) (as seen in Figure 3 of Grim).

Regarding claim 2 the examiner notes the claim includes product by process limitations. The process by which a product is made is not germane to the patentability of the product. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the positively recited patentably defining structural elements of the product itself. Limitations “…the strength layer is made according to the contour of a soft material.….” Process limitations in a product claim therefore they carry no patentable weight.
Examiner notes that the processes: “….the strength layer is made according to the contour of a soft material…” are process limitations in a product claim therefore they carry no patentable weight.
Regarding claim 3, the modified insole of the combined references discloses the strength layer is made of a thermoformable material (paragraph 0058 of Walborn), and manufactured through an injection molding process.
Regarding claim 3 the examiner notes the claim includes product by process limitations. The process by which a product is made is not germane to the patentability of the product. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the positively recited patentably defining structural elements of the product itself. Limitations “…manufactured through an injection molding process ….” Process limitations in a product claim therefore they carry no patentable weight.
Examiner notes that the processes: “….can be manufactured through an injection molding process…” are process limitations in a product claim therefore they carry no patentable weight.
Regarding claim 4, as best can be understood, the modified insole of the combined references discloses the individual's foot contour is configured to provide to an electronic device electrically -2-Application No. 15/298,153connected to the soft material (paragraph 0062 of Walborn), and the strength layer is made through a 3D printing process.  

Regarding claim 4, the examiner notes the claim includes product by process limitations. The process by which a product is made is not germane to the patentability of the product. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the positively recited patentably defining structural elements of the product itself. Limitations “…the individual's foot contour is configured to provide to an electronic device electrically; and the strength layer is made through a 3D printing process ….” Process limitations in a product claim therefore they carry no patentable weight.

Examiner notes that the processes: the individual's foot contour is configured to provide to an electronic device electrically, and the strength layer is made through a 3D printing process …” are process limitations in a product claim therefore they carry no patentable weight.

Regarding claim 5, as best can be understood, the modified insole of the combined references discloses the strength layer (paragraph 0047 of Walborn) is made through a vacuum pressing process, in which the strength layer is heated up to a predetermined temperature, put on top of a cast (Paragraph 0059 of Walborn), and pressed under a vacuum condition to form the 3D contour.
Regarding claim 5, the examiner notes the claim includes product by process limitations. The process by which a product is made is not germane to the patentability of the product. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the positively recited patentably defining structural elements of the product itself. Limitations “…the strength layer is made through a vacuum pressing process, in which the strength layer is heated up to a predetermined temperature, put on top of a cast, and pressed under a vacuum condition to form the 3D contour….” Process limitations in a product claim therefore they carry no patentable weight.
Examiner notes that the processes: “….the strength layer is made through a vacuum pressing process, in which the strength layer is heated up to a predetermined temperature, put on top of a cast, and pressed under a vacuum condition to form the 3D contour…” are process limitations in a product claim therefore they carry no patentable weight.
Regarding claim 6, the modified insole of the combined references discloses the insole (as best seen in Figure 4 of Walborn) wherein the gait analysis includes an electrical analysis having a plurality of sensors configured to connect on the individual's foot and a video processing unit is configured to observe and analyze the movements associated with the individual's joints and muscles.
Regarding claim 6, the examiner notes the claim includes product by process limitations. The process by which a product is made is not germane to the patentability of the product. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the positively recited patentably defining structural elements of the product itself. Limitations “…gait analysis includes an electrical analysis by connecting a plurality of sensors on the individual's foot and a video processing unit is configured to observe and analyze the movements associated with the individual's joints and muscles….” Process limitations in a product claim therefore they carry no patentable weight.
Examiner notes that the processes: gait analysis includes an electrical analysis by connecting a plurality of sensors on the individual's foot and a video processing unit is configured to observe and analyze the movements associated with the individual's joints and muscles…” are process limitations in a product claim therefore they carry no patentable weight.
Regarding claim 8, as best can be understood, the modified insole of the combined references discloses an adjusting layer (208 as seen in Figure 4 of Walborn) to supplement the strength layer and the shock absorbing layer to make adjustment to the orthopedic insole (208, as seen in Figure 4 of Walborn).
Regarding claim 9, as best can be understood, the modified insole of the combined references discloses wherein an electronic device electrically connected to the soft material is configured to receive the individual’s foot contour (as seen in annotated Figure 3 of Grim) and the strength layer is made through a vacuum-press molding process.

Regarding claim 9 the examiner notes the claim includes product by process limitations. The process by which a product is made is not germane to the patentability of the product. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the positively recited patentably defining structural elements of the product itself. Limitations “…individual's foot contour is configured to provide to an electronic device electrically connected to the soft material, and the strength layer is made through a vacuum-press molding process ….” Process limitations in a product claim therefore they carry no patentable weight.

Examiner notes that the processes: individual's foot contour is configured to provide to an electronic device electrically connected to the soft material, and the strength layer is made through a vacuum-press molding process …” are process limitations in a product claim therefore they carry no patentable weight.

RESPONSE TO ARGUMENTS
Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicants arguments that Walborn is silent to the insole being contoured to fit a plantar or bottom surface of a foot of an individual to provide arch support, the examiner respectfully disagrees. Grim teaches the insole being capable of conforming to bottom surface of the foot of the wearer to provide support to the arch. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In response to the applicants arguments that the prior art must teach or suggest all the claim limitations, applicants claims are replete with product by process limitations and intended use language.  The application is examined as an apparatus. Patentability is determined by novelty of the claimed inventions structural limitations not its intended use. 

The applicant has written the claims broadly, providing very little positively recited structure of the insole and merely using intended use and functional limitations to disclose the device. A recitation of the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The limitation “…the gait analysis includes a weight transfer trajectory indicates how a center of mass of the individual travels on the foot during the individual's ambulation, and the individual's weight transfer trajectory is configured to determine the structure of the shock absorbing layer…”, is an intended use limitation.  Intended use recitations carry little patentable weight as the application is examined as an apparatus with its structural limitations not its intended use since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  It is understood that if the prior art structure is capable of performing the intended use then it meets the claim limitation.
In response to the applicants arguments that the combined references fail to teach “using a person's gait analysis to determine at least a portion of the structure of an orthopedic insole, or using a weight transfer trajectory that indicates how a center of mass of the individual travels on the foot during the individual's ambulation to determine a shock absorbing layer of the orthopedic insole”, as stated above, applicants device is examined as an apparatus. Further, Applicants arguments quote claim language that is “in relevant part” the claim language but is however different than the claim language formally submitted and under examination.  As outlined above, applicants claim language includes multiple product by process limitations and few structural limitations. Applicant is again reminded that the application is being examined as an apparatus, with its structural limitations not its process of manufacture or methods of use.  Since applicant has received an action on the merits for the originally presented invention, an apparatus, this invention has been constructively elected by original presentation for prosecution on the merits.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732